Citation Nr: 1004134	
Decision Date: 01/27/10    Archive Date: 02/16/10

DOCKET NO.  07-28 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals of a right shoulder injury.

2. Entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals of a right hip injury, other than right lower 
extremity deep vein thrombosis with postphlebitic syndrome.

3. Entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals of a right shin injury.

4. Entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals of a low back injury.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from December 1978 to June 
1985.

These matters initially came before the Board of Veterans' 
Appeals (Board) from an April 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  In that decision, the RO denied the Veteran's 
claims for entitlement to compensation under 38 U.S.C.A. 
§ 1151 for residuals of right shoulder, right hip, right 
shin, and low back injuries.

In May 2009, the Board remanded the claims for additional 
development.  After that development was completed, the RO 
granted compensation for right lower extremity deep vein 
thrombosis with postphlebetic syndrome in October 2009.  In a 
contemporaneous supplemental statement of the case (SSOC), 
the RO continued the denial of claims for compensation under 
38 U.S.C.A. § 1151 for residuals of right shoulder, right 
hip, right shin, and low back injuries.  Given that the RO 
had jurisdiction as to only the four section 1151 claims that 
it denied in April 2007 and that the Board remanded in May 
2009, the Board interprets the RO's October 2009 rating 
decision and SSOC as bifurcating the claim for compensation 
under 38 U.S.C.A. § 1151 for residuals of a right hip injury 
and granting that portion of the claim relating to right 
lower extremity deep vein thrombosis with postphlebetic 
syndrome.  This remaining portion of the section 1151 claim 
relating to the right hip has consequently been 
recharacterized on the title page.





FINDINGS OF FACT

1. In November 2006, the Veteran tripped while stepping onto 
an elevator at a VA Medical Center (VAMC) that stopped 
approximately a foot above the floor and injured his right 
shoulder, right hip, right shin, and low back.

2.  Right shoulder injury residuals were not caused by VA 
hospital care, medical or surgical treatment, or examination, 
or by provision of training and rehabilitation services or 
work therapy program.

3.  Right hip injury residuals, other than right lower 
extremity deep vein thrombosis with postphlebitic syndrome, 
were not caused by VA hospital care, medical or surgical 
treatment, or examination, or by provision of training and 
rehabilitation services or work therapy program.

4.  Right shin injury residuals were not caused by VA 
hospital care, medical or surgical treatment, or examination, 
or by provision of training and rehabilitation services or 
work therapy program.

5.  Low back injury residuals were not caused by VA hospital 
care, medical or surgical treatment, or examination, or by 
provision of training and rehabilitation services or work 
therapy program.


CONCLUSIONS OF LAW

1.  The criteria for compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for right shoulder injury 
residuals have not been met. 38 U.S.C.A. §§ 1151, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.361 (2009).

2.  The criteria for compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for right hip injury 
residuals, other than right lower extremity deep vein 
thrombosis with postphlebitic syndrome, have not been met. 38 
U.S.C.A. §§ 1151, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.159, 3.361.

3.  The criteria for compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for right shin injury 
residuals have not been met. 38 U.S.C.A. §§ 1151, 5103, 
5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.361.

4. The criteria for compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for low back injury 
residuals have not been met. 38 U.S.C.A. §§ 1151, 5103, 
5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.361.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) redefined VA's duty to assist the Veteran 
in the development of a claim. VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim. Those five elements 
include: 1) Veteran status; 2) existence of a disability; 3) 
a connection between the Veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

In a February 2007 pre-rating letter, the RO notified the 
Veteran of the evidence needed to substantiate his claim for 
compensation under 38 U.S.C.A. § 1151 for right shoulder, 
right hip, right shin, and low back injury residuals.  This 
letter also satisfied the second and third elements of the 
duty to notify by delineating the evidence VA would assist 
him in obtaining and the evidence it was expected that he 
would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 
186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  In any event, 
the February 2007 letter complied with this requirement.

The Veteran has substantiated his status as a Veteran.  He 
was notified of all other elements of the Dingess notice, 
including the disability-rating and effective-date elements 
of his claims, in the February 2007 letter.

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's service treatment 
records and all of the identified post-service private and VA 
treatment records.  The Veteran was provided with an August 
2009 VA examination as to the etiology of his right lower 
extremity deep vein thrombosis.  He was not provided with a 
VA examination as to the etiology of the other injury 
residuals for which he claims compensation under 38 U.S.C.A. 
§ 1151.  However, as discussed below, the Veteran's claim 
with regard to these injury residuals is that they resulted 
from his fall in an elevator at a VAMC.  The relevant case 
law indicates that in the absence of any claim or evidence 
suggesting that the fall in the elevator, even if due to 
flaws in the operation of the elevator, was in any way 
associated with the actual provision of hospital care, 
medical or surgical treatment, or examination at the VA 
facility, compensation is not warranted under section 1151.  
See Loving v. Nicholson, 19 Vet. App. 96 (2005) and Sweitzer 
v. Brown, 5 Vet. App. 503 (1993), discussed in detail below.  
Consequently, a VA examination as to the etiology of the 
right shoulder, right hip (other than right leg deep vein 
thrombosis), right shin, and lower back injury residuals was 
not required.  Cf. McLendon v. Nicholson, 20 Vet. App. 79 
(2006) (in adjudicating a claim for service connection, VA 
will provide a medical examination or obtain a medical 
opinion if the evidence indicates that a current disability 
may be associated with military service, but the record does 
not contain sufficient medical evidence to decide the claim).

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The claims for compensation under 38 U.S.C.A. 
§ 1151 for right shoulder, right hip (other than right leg 
deep vein thrombosis), right shin, and lower back injury 
residuals are thus ready to be considered on the merits.

Analysis

The law provides that compensation may be paid for a 
qualifying additional disability or qualifying death, not the 
result of the Veteran's willful misconduct, caused by 
hospital care, medical or surgical treatment, or examination 
furnished the Veteran when the proximate cause of the 
disability or death was: (A) carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of 
fault on the part of VA in furnishing the hospital care, 
medical or surgical treatment, or examination; or (B) an 
event not recently foreseeable. 38 U.S.C.A. § 1151.

The regulations provide that benefits under 38 U.S.C.A. § 
1151(a) for claims received by VA on or after October 1, 
1997, as in this case, for additional disability or death due 
to hospital care, medical or surgical treatment, examination, 
training and rehabilitation services, or compensated work 
therapy program, require actual causation not the result of 
continuance or natural progress of a disease or injury for 
which the care, treatment, or examination was furnished, 
unless VA's failure to timely diagnose and properly treat the 
disease or injury proximately caused the continuance or 
natural progress.  38 C.F.R. § 3.361.  The additional 
disability or death must not have been due to the Veteran's 
failure to follow medical instructions. 38 C.F.R. § 
3.361(c)(3).

It must be shown that the hospital care, medical or surgical 
treatment, or examination caused the Veteran's additional 
disability or death, and that (i) VA failed to exercise the 
degree of care that would be expected of a reasonable health- 
care provider or that (ii) VA furnished the hospital care, 
medical or surgical treatment, or examination without the 
Veteran's or, in appropriate cases, the Veteran's 
representative's informed consent. To establish the proximate 
cause of an additional disability or death, it must be shown 
that there was carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination. Whether the proximate cause of a 
Veteran's additional disability or death was an event not 
recently foreseeable is in each claim to be determined based 
on what a reasonable health-care provider would have 
foreseen.  38 C.F.R. § 3.361(d).

In determining whether additional disability exists, the 
Veteran's physical condition immediately prior to the 
beginning of the hospital care, medical or surgical 
treatment, or other incident in which the claimed disease or 
injury was sustained (i.e., medical examination, training and 
rehabilitation services, or work therapy), is compared to the 
Veteran's condition after such treatment, examination or 
program has stopped.  38 C.F.R. § 3.361(b).

Provided that additional disability is shown to exist, the 
next consideration is whether the causation requirements for 
a valid claim have been met.  In order to establish actual 
causation, the evidence must show that the medical or 
surgical treatment rendered resulted in the Veteran's 
additional disability.  See 38 C.F.R. § 3.361(c)(1).  
Furthermore, the proximate cause of the disability claimed 
must be the event that directly caused it, as distinguished 
from a remote contributing cause.  38 C.F.R. § 3.361(d).

In this case, the basis of the Veteran's claim is that he 
injured his right shoulder, right hip, right shin, and low 
back when he tripped entering an elevator at VAMC.  The 
Veteran indicated that the fall was the result of the 
elevator stopping approximately a foot above the floor.  His 
statements in this regard are credible and supported by the 
evidence, including a November 2006 VA incident report and 
November 2006 VA treatment records.  Moreover, the Veteran 
complained of right shoulder, right shin, right hip, and low 
back injury residuals from the fall, and there is some 
evidence supporting that he suffered disabilities residual to 
injuries from the fall.  However, even assuming that the 
Veteran was not at fault and that he suffered right shoulder, 
right shin, right hip, and low back injury residuals from the 
fall in the elevator, he is not entitled to compensation 
under 38 U.S.C.A. § 1151 for these residuals because such 
additional disability was not "caused by" VA hospital care, 
medical or surgical treatment, or examination.  

In Loving v. Nicholson, 19 Vet. App. 96 (2005), the Court 
addressed whether an injury sustained at a VA hospital from 
something other than medical treatment could be compensable 
under 38 U.S.C.A. § 1151.  There, the Veteran suffered an 
injury during the course of a VA examination when a medical 
ceiling grate or panel fell on him.  Id. at 98.  The Court 
held that additional disability from this incident was not 
additional disability "caused by VA hospital care, medical 
or surgical treatment, or examination," and was therefore 
not compensable under 38 U.S.C.A. § 1151, because the injury 
was coincidental to the examination and was not caused by it.  
Id. at 100.  Rather, in order for additional disability to be 
compensable under 38 U.S.C.A. § 1151, the additional 
disability must have been the result of injury that was part 
of the natural sequence of cause and effect flowing directly 
from the actual provision of "hospital care, medical or 
surgical treatment, or examination" furnished by VA.  Id. at 
101.  In support of its holding, the Court cited Sweitzer v. 
Brown, 5 Vet. App. 503 (1993), in which the Court had 
affirmed a Board decision that denied 38 U.S.C.A. § 1151 
benefits for a Veteran who had claimed that, while he was 
waiting for a VA examination, an unidentified patient in a 
motorized wheelchair struck him in the lower torso, and 
knocked him to the ground.  Id. at 100 (citing Sweitzer, 5 
Vet. App. at 504).  The Court in Sweitzer held that 38 
U.S.C.A. § 1151 contemplated recovery only for disability 
resulting from the examination itself, and not for disability 
sustained while merely waiting in the building for an 
examination.  Id. (citing Sweitzer, 5 Vet. App. at 505).

The facts in this case are similar to those in Loving and 
Sweitzer.  Here, with regard to the injury residuals for 
which the Veteran is claiming compensation under 38 U.S.C.A. 
§ 1151 on this appeal, the Veteran has claimed, and the 
evidence shows, only that these residuals were caused by the 
fall in the elevator.  Such a fall does not provide a basis 
for recovery under 38 U.S.C.A. § 1151 because it was merely 
coincident to the Veteran's treatment at a VAMC and not part 
of the natural sequence of cause and effect flowing directly 
from the actual provision of VA care.  Indeed, the November 
2006 incident report indicated that the incident location was 
a "non-treatment Area," while the Veteran in Loving had 
been injured during the course of a VA examination.  Thus, 
the injury residuals for which the Veteran claims 
compensation in this appeal are even less related to VA 
treatment than these in Loving that were found not to be 
compensable under 38 U.S.C.A. § 1151.  This is in contrast to 
the right lower extremity deep vein thrombosis for which 
compensation under 38 U.S.C.A. § 1151 has been granted.  As 
the evidence summarized below reflects, this is the only 
additional disability that has been claimed as caused by VA 
care and for which there is evidence to support such a claim.

November 2006 VA treatment notes reflect that the Veteran 
complain of pain from the fall.  A November 3, 2006 VA 
treatment note indicated, "Fall most likely resulted in soft 
tissue injury."  Examination of the spine revealed no 
demonstrated acute traumatic bony change. The lumbar vertebra 
was noted to be normal in number and there was straightening 
of the normal lordotic curvature possibly related to muscle 
spasm.  Examination of the right hip showed old healed 
acetabular fracture with slight to moderate posttraumatic 
arthritic change. Proximal end of an intramedullary rod seen 
in the left femur was noted.  Examination of the right 
shoulder revealed no bony or soft tissue abnormality of the 
right shoulder demonstrated.

A December 2006 physical medicine physical rehab physician 
consult report indicates that the Veteran reported that his 
right sided low back pain began in November 2006 after he 
fell in an elevator. A history of chronic bilateral hip pain, 
secondary to right acetabular fracture, left femur fracture 
sustained in 1991 after MVA was noted.  An impression was 
given of lumbar strain, gait abnormality, no significant 
lumbar spine x-ray findings, history hip trauma/chronic hip 
pain and right hip posttraumatic changes per x-ray.

In March 2007, the Veteran was seen by Dr. RL for complaints 
of severe right hip pain. The Veteran reported that it 
occurred in November 2006 after a fall in an elevator. The 
Veteran reported pain is worse with almost any type of 
activity that involved using his right leg. An assessment was 
given of degenerative joint disease of the right hip and mild 
degenerative joint disease of the thoracic spine.

March 2007 Texas Orthopedic Surgical Associates treatment 
notes indicate that the Veteran was seen for hip pain located 
on the right, anterior and in the groin. The Veteran 
described it as aching, dull ache, worsening, limping, 
intermittent and stable.  It was noted that symptoms started 
three months previously, and that the Veteran fell at the VA 
due to elevator floor problem in November 2006.  It was 
further noted that the symptoms were exacerbated by movement, 
ambulation, weight bearing and internal rotation of the hip.

In an April 2007 medical report from Methodist hospital, 
chief complaints of pain to the right lower leg of five days 
duration was noted. It was noted that the Veteran had been on 
disability since a motor vehicle accident. The Veteran 
reported that he was in his usual state of health until 
approximately three months ago when he fell and developed 
pain in his right hip. He reported that five days ago he 
developed swelling and pain in his right calf which has been 
increasing in nature. It was noted that he therefore 
presented to the emergency department where Doppler 
examinations of the legs were done and revealed extensive 
deep venous thrombosis in his right leg. An assessment was 
given of right leg deep venous thrombosis, right hip 
degenerative joint disease with uncontrolled pain and 
irritable bowel syndrome.

The Veteran reported that he had a blood clot and needed a 
follow up in April 2007. It was noted that it was not due to 
injury and nonemergent.  A nursing note in April 2007 noted 
that the Veteran was referred to the walk-in clinic per PA 
for DVT to the right leg. Onset of 10 days, right leg, dull 
to achy, constant, slight swelling, walking or movement, and 
elevating or remaining still was noted.  The Veteran 
complained of having a blood clot to the right leg and stated 
that the pain was from the groin down to the ankle.  Right 
leg slightly larger than left was noted. An ultrasound of the 
right lower extremity was positive for DVT.

A September 2007 Methodist Health System Doppler examination 
report indicated that a previously noted clot in the veins 
was no longer present.  The report also indicated that there 
was still incomplete compressibility and intraluminal echoes 
within the right popliteal vein extending into the proximal 
calf veins compatible with incompletely occlusive thrombus. 
It was noted that compared to the prior study in April 2007, 
there had been a resolution of thrombus within the right 
common femoral and superficial femoral veins but that there 
was an incompletely occlusive thrombus within the right 
popliteal vein extending into the proximal calf veins.

As noted above, the August 2009 VA examiner offered an 
opinion only as to the diagnosis of chronic phlebothrombosis 
of the right lower extremity involving the femoral and 
popliteal venous systems and postphlebetic syndrome, and 
concluded that the failure to diagnose or readily recognize 
the blood clot earlier than March 2007 resulted in this 
disability.

Thus, while there is evidence that the Veteran's right lower 
extremity deep vein thrombosis was caused by VA hospital care 
or medical treatment, there is no claim or evidence that any 
right shoulder, right shin, or low back injury residuals, or 
any right hip injury residuals other than right lower 
extremity deep vein thrombosis were caused by VA hospital 
care, medical or surgical treatment, or examination.  The 
preponderance of the evidence is thus against the claims for 
compensation under 38 U.S.C.A. § 1151 for right shoulder, 
right shin, and low back injury residuals, and right hip 
injury residuals other than right lower extremity deep vein 
thrombosis.  The benefit-of-the-doubt doctrine is therefore 
not for application, and these claims must be denied.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102;  see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals of a right shoulder injury is denied.

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals of a right hip injury, other than right lower 
extremity deep vein thrombosis with postphlebitic syndrome, 
is denied.

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals of a right shin injury is denied.

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals of a low back injury is denied.


____________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


